FILED
                             NOT FOR PUBLICATION                            OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VARDAN FELIKSOVICH GRIGORIAN,                    No.   10-72757
AKA Vardan Grigorian,
                                                 Agency No. A070-176-182
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN and M. SMITH, Circuit Judges.

      Vardan Feliksovich Grigorian, a native and citizen of Armenia, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen based on ineffective assistance of counsel. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Avagyan v. Holder, 646 F.3d 672, 678 (9th Cir. 2011), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying Grigorian’s motion to

reopen where he filed the motion five years after the BIA issued its final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and failed to demonstrate that he exercised

the due diligence required to obtain equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679.

      We do not consider documentation attached to the opening brief that was not

part of the administrative record below. See 8 U.S.C. § 1252(b)(4)(A).

      In light of our disposition, we do not address Grigorian’s other contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-72757